OPINION
{¶ 1} Laresa Thompson was indicted for kidnapping, a first degree felony. After a trial by jury, Thompson was found guilty as charged and the trial court sentenced her to five years imprisonment. Thompson appealed and counsel was appointed to prosecute the appeal. On October 11, 2005, appointed appellate counsel filed a brief pursuant to Anders v. California (1967),386 U.S. 738, wherein he indicated that after review of the record he could find no arguably meritorious issues to present on appeal. On October 18, 2005, we informed Thompson by decision and entry that her counsel had filed an Anders brief and the significance of an Anders brief. We provided Thompson with sixty days from October 18, 2005 to present any pro se assignments of error. To date, Thompson has filed nothing with this court. Pursuant to our responsibilities under Anders, we have done an independent review of the entire record and having done so we conclude, as did appointed appellate counsel, that there are no arguably meritorious issues to be presented to this court.
 {¶ 2} Accordingly, the judgment entered below will be affirmed.
Grady, P.J. and Donovan, J., concur.